*582Opinion of the Court by
William Rogers Clay— Commissioner —
Affirming.
Charging that appellant, J. H. Charles, had cnt and removed certain timber from a tract of land which they owned, appellees, Yashti Wolford and others, brought this suit to recover damages in the sum of $610.00. Appellant denied that appellees owned the tract of land described in their petition, and denied .that he had cut the timber therefrom. He also pleaded that certain timber which he had cnt was located, not on the land belonging to appellees, but on a tract of land of which he was ■the owner.
The first trial of the case resulted in a verdict and judgment in favor of appellees for the sum of $246.00. Appellant was then granted a new trial because of his inability tó be present at the trial. Some time later, a second trial was had, and the jury returned a verdict in favor of appellees for $400.00. The court reduced this judgment to $272.00, and J. H. Charles appeals.
Appellant’s motion and grounds for a new trial have not been made a part of the record, and are not, therefore, before ns. That being true, the only question to be determined is whether or not the pleadings support the verdict. Of this, there can be no doubt.
Judgment affirmed.